Citation Nr: 0713049	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 10 percent 
for status post retinacular release of the left knee with 
minimal osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2001 and July 
2003 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).   

The Board remanded the case for additional development in 
January 2005.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's PTSD has not caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


2.  The veteran's left knee disorder results in painful 
motion but has not resulted in limitation of motion of the 
knee with flexion limited to less than 45 degrees, or 
extension limited by more than 10 degrees, and has not 
resulted in instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating higher than 10 percent 
for left knee status post retinacular release are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, December 2003, March 2004, February 
2005, January 2006, and April 2006 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters told the veteran to submit any additional evidence 
that he had in his possession.  The veteran's duty-to-assist 
letter was provided prior to the adjudication of his claim.  
The Board also notes that because higher ratings are being 
denied, any question as to the appropriate effective dates is 
moot, and there can be no failure-to-notify prejudice to the 
veteran with regard to that matter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His treatment records 
have been obtained.  He has declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To An Initial Disability Rating Higher Than 
50 Percent For
 Post-Traumatic Stress Disorder (PTSD).

The veteran's DD 214 reflects that he had service in Vietnam, 
and was awarded decorations including the Combat Action 
Ribbon and the Purple Heart.  In a rating decision of 
September 2001, the RO granted service connection for PTSD, 
and assigned a 30 percent rating.  The veteran subsequently 
perfected an appeal of that rating.  The RO has since raised 
the rating to 50 percent.  The issue remains on appeal as the 
veteran has not indicated satisfaction with that 50 percent 
rating.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411, under 38 C.F.R. § 4.130, provides that 
a 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran testified during a hearing held at the RO in 
January 2003.  He recounted that he had nightmares of 
incidents during service and had feelings of guilt.  He also 
reported sometimes having problems with explosive behavior.  
He reported that he spent a lot of his time alone as he found 
it was getting harder to associate with other people.  He 
reported that concentration was a problem, and that it was 
harder to remember things over the past two years.  

The medical evidence which pertains to the severity of the 
disorder includes VA mental health treatment records and VA 
mental disorders examination reports dated in November 2000, 
December 2000, April 2003, June 2004, and February 2005.  For 
example, the February 2005 psychiatric examination report 
reflects that the examiner reviewed the claims file and noted 
that the veteran had a history of being involved in combat 
and being wounded in Vietnam.  The veteran reported that he 
felt that his symptoms were getting worse.  He said that he 
had more trouble with concentration, and had become 
increasingly forgetful.  He said that this caused him some 
difficulty with his job with having to spend extra time of 
projects.  He also reported that he continued to have combat 
related nightmares, a marked startle response, erratic sleep 
patterns, and persistent feelings of anxiety and daily 
intrusive thoughts.  He also reported feelings of frustration 
and avoidance.  He worked an average of 50 hours per week, 
and had to travel about three days per week.  He had not lost 
any time from work.  He reported that he and his spouse 
generally got along well, but that things were a little 
strained lately.  He said that he felt that this was mainly 
his fault and he had become more withdrawn over the past year 
or so.  

On mental status examination, the veteran was alert and 
oriented to time and place.  He seemed moderately anxious 
throughout most of the interview.  His speech was normal, but 
he made an effort to downplay psychological symptoms and had 
to be queried about specific issues before he would bring 
them up.  His mood was depressed and his affect was very 
constricted, but he did not express any suicidal or homicidal 
ideation.  His thoughts were well organized, and there was no 
evidence of any illogical or delusional thought process.  His 
judgment to avoid common danger was good, insight was 
equivocal, and memory for recent and remote events seemed 
basically intact.  The diagnosis was post-traumatic stress 
disorder, chronic.  The examiner assigned a GAF score of 52, 
and stated that this indicates moderate difficulty in both 
social and industrial areas.  

The other psychiatric examination reports and the mental 
health treatment records contain similar information.  After 
considering all of the evidence of record, the Board finds 
that the veteran's psychiatric disorder has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Such findings generally are not reflected in 
the medical evidence.  On the contrary, the examination 
reports and treatment records specifically note that the 
veteran does not have most of these symptoms.  It has 
repeatedly been noted that he does not have suicidal or 
homicidal ideation.  There has never been any mention of 
obsessional rituals or spatial disorientation.  His speech 
has been normal, and his personal appearance and hygiene are 
both good.  He has had some irritability, but it has not been 
accompanied by any periods of violence.  Although the veteran 
has an impaired concentration and memory, such impairment is 
already contemplated by the criteria for the currently 
assigned 50 percent rating.  Regarding the ability to 
maintain a relationship, the Board notes that the veteran has 
recently reported that his wife has left him and they will 
likely be divorced later this year.  In the absence of the 
many other factors contemplated for a higher rating, however, 
the Board concludes that the criteria for a disability rating 
higher than 50 percent for an anxiety disorder are not met.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  

The Board further finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards. 38 C.F.R. § 3.321(b)(1).  The record contains no 
objective evidence indicating that the veteran's disorder has 
markedly interfered with his earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization.  The veteran is working.  The Board also 
notes that the currently assigned 50 percent rating 
contemplates a substantial degree of industrial impairment.  
The records do not show marked interference from his PTSD 
beyond any impairment already recognized by the schedular 
evaluation. 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity).  In 
the absence of evidence of such factors related to his 
anxiety disorder, the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The regular schedular standards adequately 
compensate the veteran for any adverse industrial impact from 
his anxiety disorder.

II.  Entitlement To An Initial Rating Higher Than 10 Percent 
For Status Post Retinacular Release Of The Left Knee With 
Minimal Osteoarthritis.

The veteran previously established service connection for a 
right knee disorder.  In August 2000, he requested secondary 
service connection for a left knee disorder on the basis that 
he had overused the left knee to compensate for impairment of 
the right knee.  In a decision of July 2003, the RO granted 
service connection for status post lateral retinacular 
release, left knee, with minimal osteoarthritis, rated as 10 
percent disabling, effective from September 6, 2000.   The 
veteran subsequently perfected an appeal of that rating.  The 
RO later granted a temporary 100 percent rating during the 
period from December 3, 2004, to February 1, 2005, but 
otherwise confirmed the 10 percent rating.  

During a hearing held at the RO in January 2003, the veteran 
testified that his left knee hurt because he had to carry 
most of his weight on that knee, especially after having 
surgeries on the right knee.  He said that walking and steps 
made it swell.  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The Board notes that the RO has assigned a 10 percent rating 
based on the existence of X-ray evidence of arthritis and 
slightly limited flexion.  The Board finds that the evidence 
does not reflect the presence of limitation of motion of the 
knee of sufficient severity to warrant a rating higher than 
10 percent.  The evidence shows that the left knee disorder 
has not resulted in limitation of motion of the knee 
resulting in flexion to less than 45 degrees, and does not 
limit extension.  Such levels of limitation are not shown on 
either the VA examinations or in the treatment records.  On 
the contrary, the report of a VA examination conducted in 
April 2003 shows that the veteran had full extension and 135 
degrees of flexion without pain.  A VA orthopedics clinic 
note dated in December 2003 reflects that the veteran's range 
of motion of the left knee was "close to full."  The report 
of a joints examination conducted in June 2004 reflects a 
range of motion from 0 to 80 degrees without pain.  A VA 
examination in March 2005 noted motion from full extension to 
120 degrees of flexion.  Thus, the evidence does not indicate 
that a higher rating is justified when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc, are 
present to any significant degree.  The VA examination 
conducted in April 2003 noted that the range of motion was 
without pain.  Similarly, in June 2004, it was noted that 
motion up to 80 degrees was without pain.  The report of a 
knee examination conducted by the VA in March 2005 noted that 
the examiner stated that the veteran had some weakness 
secondary to disuse, but he had no incoordination, and no 
loss of motion due to the weakness.  The examiner further 
stated that he was unable to estimate the range of motion or 
amount of pain of functional capacity during a flare-up 
without resorting to pure speculation.  The Board notes that 
this finding is not sufficient to warrant a higher rating.  
Accordingly, the criteria for an initial disability rating 
higher than 10 percent a left knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in April 2003 
documented that the collateral ligaments were stable to varus 
and valgus stress in extension and in 30 degrees of flexion.  
The anterior drawer test, posterior drawer test, and 
Lachman's tests were also negative.  A VA orthopedic clinic 
note dated in December 2003 reflects that there was "no 
instability" on physical examination.  The report of a VA 
examination conducted in June 2004 reflects that the 
veteran's left knee was stable medially, laterally and 
posteriorally.  A treatment record dated in August 2004 noted 
that there was a positive McMurray's but good stability of 
the knee.  On examination in March 2005, there was again no 
instability noted.  Although a VA record dated in September 
2005 indicated that examination showed slight 
"pseudolaxity" of the left knee, there was no mention of 
any true laxity resulting in instability.  Accordingly, a 
separate rating for instability or subluxation of the knee is 
not warranted.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  


ORDER

1.  An initial disability rating higher than 50 percent for 
PTSD is denied.  

2.  An initial rating higher than 10 percent for status post 
retinacular release of the left knee with minimal 
osteoarthritis is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


